﻿Mr. President, I congratulate you on your election. When Africa's problems are looming so large, it is appropriate that an African should once again preside over the General Assembly. We are confident that your presidency will help make this session a fruitful one. New Zealand will do all it can to assist you.
3.	We welcome the newest Member of the United Nations, Brunei Darussalam, a country of our own part of the world, with which we have long-standing ties. New Zealand has long believed that the membership of the Organization should be universal. We welcome every step in that direction. We would not want to see the principle of universality compromised in any way.
4.	I would not adequately reflect the views of most New Zealanders if I did not, right at the beginning of my first address to the General Assembly, talk about an issue that has become very prominent in public debate in our country. New Zealanders—not just a few of them, but people from all sectors of the community—have become gravely concerned about nuclear weapons and the continuing and deadly competition in their production, their refinement and their deployment.
5.	New Zealand is a small and remote country, perhaps a little distant from the mainstream of world affairs. We are fortunate enough to live in a region that constitutes a pocket of tranquillity in a deeply divided and troubled world. Like many members of the international community, New Zealand faces serious economic problems and some social ones as well; but we are at least able to come to grips with these problems without having our attention diverted by those immediate worries out security that are all too familiar for many Members of the United Nations. We are not occupied; we are nobody's client; we have excellent relations with all our neighbours; in 1984 no other country has New Zealand in its sights. For our longer-term protection we rely on our membership of the Western Alliance. That membership is formally expressed in a security treaty with the United States and Australia which for 33 years has been a central feature of the foreign and defence policies of successive New Zealand Governments, including my own.
6.	Against this background, why is it that New Zealanders are becoming increasingly worried about a contest that is centred in two capitals half a world away? With no more immodesty than many others, New Zealanders like to think of themselves as practical and sensible people. They are simply alarmed at the continuing build-up of nuclear arsenals, because they can see no sense in it. How does it make sense continually to augment and refine an existing capacity to make the rubble bounce and bounce and bounce again? New Zealanders have felt deepening frustration at the inability of the States that hold nuclear weapons, in particular the two super-Powers, to agree on practical measures to halt and reverse the process of building more and "better" nuclear weapons. If ordinary people everywhere can see the irrationality of that race, they ask, why cannot the super-Powers see it also? And, if they can see it, why do they not do something about it?
7.	Quite recently, another dimension has been added to these concerns. Our people, like others round the world, have known for a long time that the possibility of nuclear war is a terrible and frightening one. They have known for very many years that if the countries that have these weapons eventually descend to hurling them at each other, then those countries and their peoples will be destroyed. They have also recognized that other countries, including New Zealand, would suffer very severely indeed. But New Zealanders had not previously supposed that the direct physical consequences for them could be overwhelming. If common humanity and concern for others dictated anxiety about nuclear war, it was thought, perhaps we could afford to be slightly less anxious than others.
8.	Within the last year or so, New Zealanders have been told that even that last tattered shred of reassurance is probably no longer available. Reputable scientists from east and west have told us that the global, climatic and long-term biological consequences of a nuclear war would be much more severe than had been previously thought. What is more, that would be the case if even a relatively small part of existing nuclear arsenals was used or if the weapons were used only against so-called counter-force or military targets. The scientists have also told us that nuclear war in the north may generate a nuclear winter in the south as well. They have gone further and advised us that there is a possibility of the self- inflicted extinction of the human species. That, we are told, is what could flow from the deliberate, if irrational, act, the mistake, the miscalculation or the accident.
9.	To New Zealanders this is a truly appalling state of affairs. Refinements or modifications of the predictions which the scientists have made about the consequences of nuclear war may be made as a result of further work, but they will concern only the exact range of utter disaster.
10.	What the scientists have already made entirely plain to all of us—plainer than ever before—is that the nuclear weapons that may have helped to maintain an uneasy peace between two great countries for more than three decades have become a threat to the security and survival of countries and peoples everywhere. The situation we are facing is quite unlike any other with which the international community has had to grapple before. It is one from which, unpalatable though it may be to think about, no country— and, for that matter, no individual—can back away. We shall not escape from it if the traditional prescriptions of great-Power politics are applied.
11.	What the scientists have not demonstrated, of course, is that nuclear war will occur or that it is more likely now than it was in the past. But the question how close we may be to falling into the abyss does not take account of the essential point. The fact is that a nuclear war is possible, whether it is half a year or 100 years away or whether, as we all hope, it never occurs.
12.	None of the nuclear-weapon States can tell us that it will not occur, that they will never do what they have in their power to do. The results of the use of nuclear weapons would be so grave that it is absolutely incumbent upon the nuclear-weapon States to do everything possible to avoid their use. And that would remain the case even if the consequences of nuclear war should be shown later to be only half or a quarter as bad as the scientists have predicted.
13.	My Government can find no encouragement in the recent response of the nuclear-weapon States to this situation. The refinement and deployment of nuclear weapons continues apace. There are disquieting indications that the military competition between the super-Powers may, in the coming years, move to the new environment of outer space. Multilateral arms control negotiations are stalled and, in some cases, in danger of being discredited. I would ask the Soviet Union to respond positively to the United States invitation to resume key bilateral arms control talks in order to get a dialogue under way again.
14.	My Government hopes that the two super-Powers will take a long hard look at the course of developments in the nuclear arms race. It is clearly in their own interests and in the interests of all of us to make a new and very much more determined attempt to reach agreements that will enable them to change direction. None of us underestimates the complexities involved in reaching agreements that will permit a mutual, balanced, verifiable—and very large—reduction in existing levels of nuclear weapons. We are aware that it will not be easy to manage safely the transition to a more secure world where, as a stage in the road to their elimination, the number of nuclear weapons is drastically reduced and where innovations in weaponry, if they are to occur at all, are not of a kind that cause instability. That process will require trust and good will. It is also likely to require the taking of risks. But the most dangerous risk of all is to do nothing: to allow compulsive competitiveness to continue indefinitely.
15.	We ask, in addition, of the Soviet Union that it reflect on the fact that many countries, of which New Zealand is one, have the greatest difficulty in under-standing its current reluctance to take part in bilateral arms control negotiations with the United States. The events that occurred between 1939 and 1945 gave the Soviet Union every reason to be concerned about preserving the peace. It will advance that cause by returning to the bargaining table and looking at ways and means of beginning the process of de-escalation.
16.	Countries such as my own have to recognize that the contribution we can make to assist this process is limited; but we are bound to continue to try. There are several things we want to emphasize. The most urgent of these is the need for massive reductions in strategic nuclear arms. There are other things as well. New Zealand has, for many years, argued the case for the conclusion of a comprehensive test-ban treaty.
17.	It needs to be understood that our advocacy of that measure is not prompted solely by the fact that one of the nuclear-weapon States continues, despite repeated pleas from all the countries in the region, to test its weapons in the South Pacific. We see a prohibition of the testing of nuclear weapons by any country in any environment as a critical first step in halting and then turning back the arms race. We have been disappointed at the lack of progress made in securing such a prohibition. My delegation will again at this session of the General Assembly sponsor a draft resolution which seeks to encourage and speed up that work.
18.	A comprehensive test ban will also be of the greatest importance in preventing the further spread of nuclear weapons. Everything possible must be done to stop that from happening. My Government will want to take an active part in the Third Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons next year. We see that Treaty as fundamental to world security.
19.	There are, of course, other techniques of modern warfare which are not much less unpleasant than nuclear weapons. Biological weapons have already been outlawed. The need for a comprehensive agreement to outlaw the manufacture and use of all chemical weapons is another matter of concern to New Zealand. During the past year there appears to have been some prospect of progress in that direction. We urge the Conference on Disarmament to get on with the task.
20.	If the international community is to chart a way out of the current impasse on nuclear weapons, this will be done through global measures in which the nuclear-weapon States will play the major role. But regional initiatives can also make a contribution. My Government regards the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco) as a significant regional advance. We are also fully committed to, and will vigorously defend, the Antarctic Treaty, which demilitarized a whole continent to the south of New Zealand and prohibited the basing or testing of nuclear weapons and which, for more than 20 years, has effectively guaranteed the stability of that region.
21.	Very recently, a new initiative has been taken in our part of the world. On the proposal of Australia and with the full support of my Government, the heads of Government of the 11 countries that make up the South Pacific Forum agreed on 28 August of this year, at a meeting in Tuvalu, on the desirability of establishing a South Pacific nuclear-free zone at the earliest opportunity. The heads of Government spelt out the principles that will be applied in the construction of such a zone. It was agreed that there should be no use, testing or stationing of nuclear devices in the South Pacific; that no South Pacific country would develop or manufacture or receive from others or acquire or test any nuclear explosive device; and that nuclear activities in the South Pacific would be conducted in accordance with applicable international principles and treaties, notably the Treaty on the Non-Proliferation of Nuclear Weapons. The meeting acknowledged the need for a South Pacific nuclear-free zone to respect the principles of freedom of navigation and overflight. It was accepted that South Pacific countries would retain their unqualified sovereign right to decide for themselves, consistent with the objectives of the zone, on their security arrangements and on such questions as the access to their ports and airfields by vessels and aircraft of other countries. It was agreed that in the course of the next year a draft of a treaty to establish the zone should be prepared.
22.	This initiative represents, I believe, a major advance for the region. It would net, we know, spare us from the consequences of nuclear war but, when in place, it would significantly strengthen the existing measures, both global and regional, to prevent the spread of nuclear weapons. It would also, I believe, convey a clear signal that the South Pacific countries do not want their region to become an arena for rivalry involving nuclear weapons.
23.	New Zealand would hope to be in a position to report to the General Assembly next year and, before that, to the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons that good progress has been made in creating a South Pacific nuclear-free zone. New Zealand and the other countries of our region naturally expect that, when the necessary work has been done within the region, all the nuclear-weapon States will co-operate with us to ensure that the zone becomes a reality.
24.	The recent meeting of the South Pacific Forum turned its attention also to the evolving situation in New Caledonia.
25.	The question is not really where that Territory is going. Rather, it is how it gets there, and at what pace. The French Government has, I believe, made a clear and irreversible commitment to self-determination for the peoples of New Caledonia. There is a particular mix of interests and problems that must be resolved carefully and by the people most directly concerned, that is to say, by all the ethnic groups that have a legitimate stake in the future of New Caledonia.
26.	All members of the Forum agreed that the changes that are to come in New Caledonia—and they must and will come—should be made speedily and peacefully, that is to say, without violence and without external interference. It is up to all parties concerned to exercise moderation. They must work together to achieve the kind of political future that satisfies the demands of a truly democratic and harmonious multi-ethnic society in New Caledonia.
27.	A significant amount of progress has been made. A lot remains to be done. That was recognized at the Forum. There we were agreed that the process of decolonization would be advanced by a public statement from France about its commitment to independence for New Caledonia. We gave it as our view that the referendum planned for 1989 should be brought forward; 1989 was, we felt, too distant a date. And we suggested some intensification of preparation for the country's eventual independence to ensure the full and active participation of the Kanak people in the country's educational, vocational and administrative life.
28.	We called too, at that Forum, on the Independence Front to play its part in the early and peaceful evolution of New Caledonia to independence by recognizing the need for independence to reflect fully the multiracial nature of New Caledonia.
29.	What we stressed above all was the crucial role of dialogue—that those involved should keep talking to each other. That was the message which the Tuvalu Forum sought to convey to France and to the Independence Front. I am hopeful that an initiative taken by the Forum to foster the process of dialogue will soon get under way and that a group of Ministers from Forum countries—including New Zealand— will be able to talk to the leaders of the Independence Front and to the French Government to tell each of them about the concern of the countries in our part of the world that New Caledonia should move through conference and dialogue, not through confrontation and dispute, to independence. We in the South Pacific have always found solutions to problems through dialogue, discussion, consensus; and it is through dialogue and consensus that we wish to see New Caledonia take its rightful place soon in the community of the nations of the South Pacific.
30.	Neither we nor our South Pacific partners want to see unwelcome external influences intrude upon events of New Caledonia, nor to see the transition to independence marred by an outcome that is not in accordance with the wishes of all those in New Caledonia who have made that country their permanent home. Our part of the world has been fortunate in that it has been free from the conflict and violence that have so often accompanied decolonization elsewhere. We do not want that record to be blemished. I am confident that it will not be.
31.	If it is important to all of us living in the South Pacific that our region remain free from conflict, we are equally concerned to ensure that our backyard, the Antarctic, does not become an area of international rivalry and discord. I have already noted that the Antarctic Treaty demilitarized Antarctica. What is even more important, the Treaty provides the only possible guarantee that the region will continue to be free from international rivalry and conflict. The study on the question of Antarctica, submitted by the Secretary-General should help countries more remote from the region to understand the contribution the Treaty has made and continues to make to the achievement of the purposes of the United Nations. I hope it will convince them that the Treaty system, which is open to all Members of the United Nations, must be preserved and strengthened.
32.	I referred a moment ago to a conviction that there has been an irrevocable commitment to self- determination for the people of New Caledonia. I wish I could say the same about the situation in southern Africa. Namibia continues to be unlawfully occupied by South Africa. The United Nations has had no choice but itself to accept a special responsibility for the Territory. It has guaranteed to its people that they will be able to exercise their right of self- determination. But that promise has been subverted by South Africa's determination to accept no settlement except on its own terms, and by the military power which reinforces the obstinacy and aggression that South Africa has also shown towards its other neighbours.
33.	I wish, too, that it could be said that the agreements South Africa has recently concluded with neighbouring States signified a new era in the region. Regrettably, they do not appear to be agreements made willingly in order to resolve difficulties and develop closer working partnerships, or agreements in which peace and justice were equally sought by both sides.
34.	Nor can it be said that the South African Government has offered justice to the people of South Africa in its new constitutional arrangements. There is not the slightest indication that it is ready to share political power with the black majority. Nor is there any sign that it is willing to dismantle the system. The essence of that system is unchanged. In recent and separate elections the Coloured and Indian communities have spurned the South African Government's attempt to draw them into an alliance and, by so doing, have confirmed their rejection of the apartheid system.
35.	New Zealand likewise rejects apartheid and all it stands for. We are committed in our country to building a multiracial society based on freedom, justice and consent. The South Africans have already learned that my Government will not compromise with a system that rejects those values.
36.	If my Government believes that there is today more reason than ever before to keep the basic issue of war and peace right at the top of the agenda of the United Nations, we also see an urgent need to move quickly and firmly to tackle the economic problems facing the world.
37.	The world economy is just beginning to emerge from the worst trial it has known for over 30 years. Investment and production have increased, inflation is down and world trade is increasing. But doubts persist. Unhappily, even now many countries have yet to benefit significantly from the recovery in some of the leading industrial economies. The international financial system has shown enough flexibility to survive the recent crisis. That is a relief. But it is hard to feel very optimistic about the future when many countries are still struggling to meet their financial obligations and in many others large numbers of people are actually facing starvation.
38.	The protracted debates in international forums during the past few years have not done much to alleviate the real problems confronting us. New Zealand would like to encourage the development of a gradual movement towards pragmatism and compromise. New Zealanders have never seen much prospect of resolving the world's economic problems through confrontation. Dialogue and consensus are the techniques that we are trying to use in our own country, and they seem to us to hold out the best chance of success on the international scene.
39.	The recent economic crisis has had at least one good result. During the past year or so, it has become widely recognized among industrialized as well as developing countries that, despite the role that international financial institutions have played in supporting the adjustment and development efforts of individual countries, the present international system is not working well. If proof is still required it can easily be found in the debt problem, on the one hand, and the problem of protectionism, on the other. More and more, international trade is escaping the multilateral rules that should safeguard the interests of all countries, including the smaller among them. The need for an overhaul is pressing. The task now is to find the right technique for the job—that is, a technique that will work. New Zealand has been active in the search for an acceptable and effective procedure for dealing with the problem. New Zealand supports a comprehensive review of the trade and payments system.
40.	Before I finish I want to reaffirm my faith and my country's in the United Nations. Nowadays there are many people who question the usefulness of the Organization for their own countries if not for the world at large. I am not one of them. I believe that the Charter of the United Nations is the foundation of the system of international relations under which we have all lived for nearly 40 years. I believe that the essential function of the United Nations under the Charter is to discourage the use of force by one State against another. I believe that the Organization has played a part in saving us all so far from the catastrophe of a third world war. I belong to a generation in my country which has never experienced at first hand the ravages of war in the sense of the amount of fear that war brings, and throughout my lifetime the United Nations has symbolized, as it has coexisted with a level of peace for which we yearn, the fact that multilateral arrangements can be of benefit to the human race. I believe that the United Nations has an important contribution to make towards bringing the nuclear arms race under control and freeing us from the fear of nuclear war. I believe that I and all New Zealanders and our children can rest more peacefully because of the work that is done within the United Nations, and I believe that that is true for all peoples on our Earth.
